Citation Nr: 0802313	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  05-32 434A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to waiver of overpayment of VA death pension 
benefits in the amount of $1,779, to include the question of 
whether the overpayment was properly created.


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to 
November 1945.  He died in May 2002.  The appellant is his 
surviving spouse.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Philadelphia, 
Pennsylvania, Department of Veterans Affairs (VA) Regional 
Office and Insurance Center (RO&IC).

The appeal is REMANDED to the RO&IC via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

In an October 2004 letter, the RO&IC notified the appellant 
that her widow's pension was being terminated retroactively 
to January 1, 2003 because her income minus medical expenses 
exceeded the maximum income limit set by law for a surviving 
spouse.  The appellant was further advised that because of 
this change she had been paid too much and would be notified 
of the amount of the overpayment and how she could repay the 
debt.  

In November 2004, the RO&IC informed the veteran that the 
amount of the overpayment was $1,779.  The letter advised her 
that she had the right to dispute the debt and the right to 
request a waiver.  

In a letter received in January 2005, the appellant stated 
"I have received your letter informing me that my pension 
has been stopped.  I also have your letter saying I've been 
overpaid $1,779.00."  She goes on to state: "I feel I do 
not and I strongly dispute the fact, that I owe one red cent 
of said $1,779.00. . . . If there is a mistake the error is 
on your side of the fence."  She concludes by saying that 
"It's your perogative to stop my pension and I respect this 
decision, but I do not hold myself responsible for the 
$1,779.00."  The appellant enclosed a financial status 
report (FSR) describing her income.  

The RO&IC interpreted the appellant's January 2005 statement 
as a notice of disagreement (NOD) and issued a statement of 
the case (SOC) in August 2005 on the issue of "Entitlement 
to VA pension."  In the Reasons and Bases section, the RO&IC 
provided an explanation as to why the appellant's pension 
benefits were terminated.  

In her substantive appeal (VA Form 9) filed in October 2005, 
the appellant stated "I don't know how I can repay this 
amount.  I'm on a basic pension, I'm eighty years old and a 
very sick person, all this trauma is making life much harder 
for me."  

Upon review, the Board finds that a liberal reading of the 
appellant's NOD and substantive appeal reasonably raises the 
issue of entitlement to waiver of overpayment of VA death 
pension benefits in the amount of $1,779.  In reading the 
appellant's submissions it is clear that she does not dispute 
the termination of her pension, but is concerned solely with 
her obligation and ability to repay the overpayment.  

As such, the Board feels that the RO&IC should adjudicate the 
issue of entitlement to waiver of the pension overpayment.  
The Board notes that the August 2005 SOC addressed the issue 
of whether the overpayment was properly created but did not 
address the waiver issue.  

In order to properly address the question of entitlement to 
waiver of recovery of an overpayment of pension benefits, VA 
must have accurate and current financial information.  Such 
information is crucial when weighing the equities of any 
claim for waiver of an indebtedness.  The Board notes that in 
this case the only FSR filed by the veteran was in April 
2004, well over three years ago.  As the last FSR was filed 
many years ago, further development is required.



Accordingly, the case is REMANDED to the RO&IC via the AMC 
for the following action:

1.  Provide the appellant with another 
FSR (VA Form 4-5655) and ask her to 
complete it.  Also request from the 
appellant complete copies of her 
Australian income tax returns for 2005 
and 2006 (the appellant should also 
submit the tax return for 2007, if 
available).  In completing the current 
FSR, the appellant should provide 
written documentation or verification 
of all items contained in the FSR, 
particularly the monthly expenditures 
(i.e., rent or mortgage payment, 
utilities and heat, and other living 
expenses).  The appellant should be 
advised that failure to provide such 
evidence will result in adjudication of 
her claim based on the evidence now of 
record or denied.

2.  Thereafter, adjudicate the issue of 
entitlement to a waiver of overpayment 
of VA death pension benefits.  If the 
claim is denied, a Supplemental 
Statement of the Case must be issued 
which includes the pertinent laws and 
regulations pertaining to waiver 
requests.  The appellant should be 
provided an opportunity to respond.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the appellant until contacted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



